DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No claim amendments are presented, and no new prior art is added to reject previously rejected claims. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (US 6,033,748). The rejection set forth in paragraphs 5-8 of the Office Action mailed on 5/24/2022 is incorporated herein by reference. 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning et al. (US 6,033,748) and further in view of Mier (US 4,533,577).  The rejection set forth in paragraphs 9-12 of the Office Action mailed on 5/24/2022 is incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
With regards to a density reduction, this is essentially a product-by-process and/or a property which is the result of a product-by-process. If a first thermoplastic article has a given density, and a second identical thermoplastic foam has the same density as the first thermoplastic article, but that density of the first article was achieved by using less blowing agent and/or a lesser “density reduction” than the second thermoplastic article having the same density, the result is still the same. Applicants appear to be attempting to establish criticality of the product-by-process limitation. However, the claims are to a product, a foam cuboid having a given minimum dimension and having closed cells throughout. The same product is present in the foam described in Dunning et al. The density reduction is achieved by addition of blowing agent. Adding more blowing agent will reduce the density of a foamed article. This is a very well-known and established fact in the art of foamed polymers (see the additional evidence discussed below which establishes that it is well-known in the art of foamed polymers that the blowing agent can and will provide a desired density reduction even with foams having a minimum dimension of 1 inch). 
With regards to the Affidavit filed on 9/26/2022, It appears that Applicant has provided the declaration in accordance with MPEP 716.04. However, this is not clear given the discussion in the Remarks or the Affidavit itself. Given that there is no data in the Affidavit, no evidence of unexpected results is present, and thus MPEP 716.04 appears to be what Applicants are attempting to establish. 
As stated in MPEP 716.04:
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.)


The Affidavit fails to satisfy the requirements of MPEP 716.04. Notably, there is no evidence that of any need, let alone “a need which must have been a persistent one that was recognized by those of ordinary skill in the art.” Rather, the Declaration states a single person (the author of the Declaration) has not been able to use chemical blowing agents for a density reduction as high as 30% for parts larger than 0.380 inches.  No other evidence has been provided.  The fact that the Declaration’s author could not produce a density reduction as high as 30% for parts larger than 0.380 inches does not provide evidence of a long-established or persistent need.  Additionally, as stated in MPEP 716.04 and cited above, “the long-felt need must not have been satisfied by another before the invention by applicant,” (see above). The prior art applied establishes forming a foam with a density reduction in the claimed range for sheets to be used as food trays. A food tray has a dimension larger than 0.380 inches, and larger than 1 inch. Thus, not only is there not a “long felt need,” what the author of the Affidavit failed to produce, i.e. a foam with a dimension of 1 inch and a density reduction of 35 to 40%, is present in the applied prior art reference. Dunning expressly teaches a density reduction, in a foamed article having closed cells (which are pneumatoceles) present throughout the article, which falls entirely within the instantly claimed range. Food trays will have a dimension greater than 1 inch. 
Furthermore, MPEP 716.04(II) is not satisfied. MPEP 716.04(II) additionally states that, “long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem.” Applicants have provided no evidence of the dates that a problem has been identified and articulated. Rather, Applicant provides an Affidavit, (1) signed on September 21, 2022; (2) states that in 2014, ‘no injection molding process’ could meet the targeted weight reduction; and (3) states that as late as 2020, no knowledge of a process was known to the Declarant. It is noted that the two dates do not establish a long-felt need.  Additionally, the Affidavit focuses on the process by which the foam is made, i.e. an injection molding process. However, the claims are to a product and a process. The claims do not recite injection molding and even if the claims did recite injection molding, the claims are to a product. Foam cuboid products of a given density (and a density reduction) with a given thickness and closed cells throughout were known, as shown in Dunning et al., regardless of whether the Affiant could produce such articles with an injection molding process. Furthermore, the claims are not limited to a chemical blowing agent, such as that used in the Affidavit. Thus, the Affidavit does not establish that a long-felt need had not been solved. The Affidavit uses extremely specific materials and a specific method, to which the claims are not limited, and then states that a given thickness and density reduction was not achieved using said extremely specific materials and a specific method. This does not outweigh the evidence and teachings in the disclosure of Dunning et al. The experiment performed does not relate to the claimed invention, which is a product, and not an injection-molding process, and which does not recite a chemical blowing agent. 
The applied prior art expressly teaches density reductions which meet the instant claims. The foams of the prior art are used to produce food trays. The Affidavit states that the author thereof was unable to produce an article greater than 0.38 in having the required density reduction. It will be made of note that food try is necessarily greater than 0.38 inches. Otherwise, it would not be able to perform its function as a food tray. The foams of Dunning et al., which have a density reduction which meets the instant claims, will have also have a dimension, such as length or width, greater than 1 inch. These foams also have closed cells present throughout a thermoplastic polymer matrix. Thus, the Affidavit does not negate the evidence provided in the prior art itself. 
Furthermore, it noted that Applicants did not invent foams having a minimum dimension of 1 inch. It has long been known in the art of foamed polymers how to produce foams of a desired thickness. This can be accomplished using extrusion dies, cutting, compression, etc… Applicants further did not discover how to create a foam with closed cell present throughout. The prior art discussed above expressly discloses a thermoplastic foam article having a continuous polymer matrix with closed cells, which are pneumatoceles, present throughout said article, wherein the foams have a density reduction which meets the instant claims. One of ordinary skill in the art would, and could, readily produce a foam of a given thickness which meets the instant claims, given the teachings of the applied prior art reference. The fact that this was not accomplished by the author of the Affidavit does not negate the evidence and teachings of the prior art. 
The evidence discussed below is solely to provide counter evidence to what is discussed in the Affidavit and argued in the Remarks filed by Applicants on 9/26/2022. 
Further evidence to support that closed-cell foams having a thickness of 1 inch (or more) and a density reduction greater than 30% is provided in Constant et al. (US 6,221,925). Constant et al. teach thermoplastic polyolefin polymer foams having closed cells (which are pneumatoceles). See column 1, lines 60-52. The foams have a thickness of 0.125 to 1 inch or 0.2156 to 4.0 in. See column 4, lines 41-42 and lines 50-51. The foams have a density reduction of, for example, over 40% or over 60%. See column 4, lines 19-22. There is no indication that a skin is present, and thus closed cells are present throughout the foam. 
Furthermore, as stated in Bird et al. (US 5,857,572), the amount of density reduction is controlled by the amount of foaming of a thermoplastic material. Bird et al. states that a foam with 60 percent density reduction will require less raw thermoplastic materials than a foam with 10 percent density reduction. The foams of Bird are closed cell foams. This means that the methods by which to achieve density reduction were known in the art at the time the instant invention was produced. See column 6, lines 49-54 of Bird et al. The foams of Bird are uniform (column 8, line 4), meaning they will have closed cells (pneumatoceles) present throughout. Bird teaches density reductions of 50 to 60%, or greater than 60% (column 8, lines 60-62) The foams of Bird also have dimensions as high as 10 inches, which is a dimension greater than 1 inch. See entire Bird reference. Bird specifically states that the desired thickness of the foams is achieved by setting the parameters and type of the extruder. This means one of ordinary skill in the art would know how to readily tailor the type and parameters of an extruder to produce a desired thickness of an extruded foam. See column 7, lines 51-55 of Bird et al.  Producing a foam cuboid (which includes sheets) having a minimum dimension of 1 is disclosed in Bird, the foams of which also have a uniform closed-cell structure, meaning closed-cells (pneumatoceles) are present throughout the foam matrix (otherwise the structure would not be uniform), and which also have a density reduction of 50 to 60%. This is further evidence which contradicts what is disclosed in the Affidavit provided by the Applicants and argued in the Remarks filed on 9/26/2022. 
US 2005/0256215 teaches a microcellular (i.e. foam) sheet (which is a cuboid shape) having a density reduction of 41% with a thickness as high at 10 inches. See ¶256. The microcellular sheet has uniform, closed cells throughout the polymer foam (¶24 and ¶82-83). 
Providing a foam with all of (1) a cuboid (sheet) shape; (2) closed-cells throughout the sheet (i.e. a uniform structure); (3) a given thickness such as 1 in; and (4) a density reduction falling entirely within the instantly claimed range was, in fact, known at the time the instant invention was made. This means the instant invention did not solve a long-felt need as argued by Applicants and as argued in the Affidavit. 
With regards to the Remarks filed on 9/26/2022, Applicant argues that the rejection relied on a lack of criticality of a specific limitation, and Applicants alleges that the claimed dimension of 1 inch is critical for a closed cell thermoplastic foam article having a density reduction of 35% to 85%.
In an attempt to support the showing of criticality, Applicant states that prior to the disclosures of the instant application, no method for forming these materials was known. The Affidavit of Kurt Duska is provided as alleged evidence to support this position.
The Affidavit is not persuasive for the reasons discussed above, the discussion of which is incorporated herein by reference. 
Additionally, to establish criticality, the requirements of MPEP 716.02 must be met. Particularly, (1) evidence must show unexpected results (716.02 (a)); (2) the burden is on Applicant to explain how and why “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance,” as stated in 716.02(b)(I), and the Applicants have the burden of explaining data in any Declaration as stated in 716.02(b)(II); (3) any data provided as alleged support of criticality and unexpected results must be commensurate in scope with the claimed invention (716.02(d)); and (4) an Affidavit or Declaration must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness as stated in MPEP 716.02(e). 
No data is presented to rebut the prima facie case of obviousness, nor has Applicant explained how or why any differences “are in fact unexpected and unobvious and of both statistical and practical significance,” as stated in 716.02(b)(I).” Additionally, the Applicant has not explained any alleged data in the Declaration. No experimental data is provided in the Affidavit. Rather, the Affidavit to be opinion evidence (which is discussed in MPEP 716.01(c)) stating that the author of the Affidavit could not produce a foam of a given density reduction and thickness using a specific type of foaming process (injection molding) and a chemical blowing agent. This does not establish unexpected results and therefore does not establish criticality. The conditions of the Affidavit are also not commensurate in scope with the claimed invention. The Affidavit states a “thermoplastic part” is foamed using an injection molding process with a chemical blowing agent, and in doing so a density reduction greater than or equal to 30% could not be produced at a minimum dimension of 0.380 in. The claims are not limited to injection molding; the Affidavit does not make clear of what the thermoplastic is made; and the claims are not limited to a chemical blowing agent. Furthermore, the applied prior art reference does achieve a density reduction of 35-40%, which falls entirely within the range of the instant claims, meaning the data is not compared to the closest prior art. 
Therefore, the requirements of 716.02 are not met, which means criticality has not been established. The rejection of record is properly maintained.
Additionally, contrary to Applicant’s position that prior to the claimed invention, it was not possible to form a thermoplastic foam with a density reduction of 35-85% with a minimum dimension of about 1 inch, attention is directed to each of the references discussed above which provide factual evidence that the Applicant’s position is incorrect and not persuasive. The evidence establishes that providing a foam with all of (1) a cuboid (sheet) shape; (2) closed-cells throughout the sheet (i.e. a uniform structure); (3) a minimum dimension of 1 in; and (4) a density reduction falling entirely within the instantly claimed range was, in fact, known at the time the instant invention was made. The additional references support the position in the previous rejection which is incorporated into this action by reference. 
Furthermore, the “density reduction” is the direct result of using an amount of “pneumatogen source,” which is a blowing agent. The instant specification specifically states: “up to 85% density reduction is achieved solely by the presence of pneumatoceles distributed discontinuously in the polymer matrix,” in paragraph 138 of the instant specification. The “pneumatoceles distributed discontinuously in the polymer matrix,” are closed cells present throughout a polymer matrix, which is present in Dunning et al., which has the same density reduction recited in the instant claims.  It is unclear how or why using the same amount of the same type of blowing agent in the same type of material (such as a thermoplastic polyester) would not produce the same density reduction in the prior art as in the instantly claimed invention. A reduction in density by creating closed cells throughout a polymer matrix to form a foam is not a novel concept, nor is producing foams having a dimension greater than 1 inch. These features are present in the applied prior art. 
For the reasons provided above, Applicant’s arguments filed on 9/26/2022 are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766